Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  	 The election filed March 4, 2022, is acknowledged and has been entered.   Applicant has elected Group I and the species of SEQ ID NO:8 and 14. 

2.         Claims 1-23 and 26-28 are pending in the application. 

3.         Claims 12-17, 19-23 and 26-28 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention or species of invention, there being no allowable generic or linking claim.  

4.         Claims 1-11 and 18 are under examination.  

 Information Disclosure Statement

5.	The information disclosure statements have been considered. 


Claim Rejections - 35 USC § 112

6.         The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



7.	Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(a) Claim 9 recites “wherein the Fab fragment comprises a first heavy chain variable region and a second heavy chain variable region which are different, and a first light chain variable region and a second light chain variable region which are different”. 
As a first point this recitation renders the claim indefinite because it depends from claim 6 which recites Fab fragments such that there are at least two Fab fragments and it is unclear which one is being referred to. Therefore, the limitation lacks proper antecedent basis and it cannot be determined which Fab is being referred to. Secondly, the specification sets forth at page 19 that a “"Fab fragment” … is composed of an intact light chain, and the VH and CH1 domains of a heavy chain.” This definition of Fab is consistent with the usual definition of Fab in the art, so it is unclear how a Fab might comprise a first heavy chain variable region and a second heavy chain variable region and a first light chain variable region and a second light chain variable region as claimed.
 Accordingly, the metes and bounds of this claim cannot be determined.
(b) Claim 11 recites, as drawn to the elected species, “wherein the amino acid sequence of the bispecific antibody is selected from the group consisting of SEQ ID NOs: 8 and 14”.  As evidenced by the alignments below SEQ ID NOs: 8 and 14, are heavy chain constant regions and not sequences of bispecific antibodies, such that it is unclear how these sequences are the amino acid sequence of the bispecific antibody.
Accordingly, the metes and bounds of this claim cannot be determined.
RESULT 1
BFS46637
ID   BFS46637 standard; protein; 330 AA.
XX
AC   BFS46637;
XX
DT   29-NOV-2018  (first entry)
XX
DE   Human IgG1 heavy chain constant region, SEQ ID 8.
XX
KW   Immunoglobulin gamma 1; antibody production; antibody therapy; cancer;
KW   cytostatic; heavy chain constant region; immunoglobulin G1;
KW   prophylactic to disease; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2018177324-A1.
XX
CC PD   04-OCT-2018.
XX
CC PF   28-MAR-2018; 2018WO-CN080858.
XX
PR   01-APR-2017; 2017CN-10214705.
XX
CC PA   (BEIJ-) BEIJING HANMI PHARM CO LTD.
XX
CC PI   Liu J,  Song N,  Yang Y,  Jin M;
XX
DR   WPI; 2018-776658/71.
DR   N-PSDB; BFS46636.
XX
CC PT   New bispecific antibody comprising first antigen binding domain 
CC PT   specifically binding to programmed death ligand 1 and second antigen 
CC PT   binding domain specifically binding to programmed death-1, used for 
CC PT   treating e.g. leukemia in human.
XX
CC PS   Claim 11; SEQ ID NO 8; 54pp; Chinese.
XX
CC   The present invention relates to a novel heterodimeric bispecific 
CC   antibody, useful for treating complex disease. The bispecific antibody 
CC   comprises an anti-programmed death ligand 1 (PD-L1)/programmed death -1 
CC   (PD-1). The invention further relates to: (1) an isolated polynucleotide 
CC   encoding the above-mentioned bispecific antibody; (2) a recombinant 
CC   expression vector comprising the isolated polynucleotide; (3) a host cell
CC   comprising the isolated polynucleotide, or the recombinant expression 
CC   vector; (4) a composition comprising the bispecific antibody, the 
CC   isolated polynucleotide, the recombinant expression vector or the host 
CC   cell and a carrier; (5) a method for producing the bispecific antibody; 
CC   and (6) a method for preventing and/or treating cancer, which involves 
CC   administering the heterodimeric bispecific antibody. The cancer includes 
CC   leukemia, lymphoma, myeloma, brain tumor, head and neck squamous cell 
CC   carcinoma, non-small cell lung cancer, nasopharyngeal carcinoma, 
CC   esophageal cancer, gastric cancer, pancreatic cancer, gallbladder cancer,
CC   liver cancer, colorectal cancer, breast cancer, ovarian cancer, cervical 
CC   cancer, endometrial cancer, uterine sarcoma, prostate cancer, bladder 
CC   cancer, renal cell carcinoma and melanoma. The present sequence 
CC   represents a human IgG1 heavy chain constant region, which is useful for 
CC   the construction of the bispecific antibody.
XX
SQ   Sequence 330 AA;

  Query Match             100.0%;  Score 1762;  DB 26;  Length 330;
  Best Local Similarity   100.0%;  
  Matches  330;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60

Qy         61 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLGG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLGG 120

Qy        121 PSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 PSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYA 180

Qy        181 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTEPPSRDE 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTEPPSRDE 240

Qy        241 LTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLLSVLTVDKSRW 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLLSVLTVDKSRW 300

Qy        301 QQGNVFSCSVMHEALHNHYTQKSLSLSPGK 330
              ||||||||||||||||||||||||||||||
Db        301 QQGNVFSCSVMHEALHNHYTQKSLSLSPGK 330


RESULT 1
BFS46643
ID   BFS46643 standard; protein; 330 AA.
XX
AC   BFS46643;
XX
DT   29-NOV-2018  (first entry)
XX
DE   Heavy chain constant region, SEQ ID 14.
XX
KW   Immunoglobulin; antibody production; antibody therapy; cancer;
KW   cytostatic; heavy chain constant region; prophylactic to disease;
KW   therapeutic.
XX
OS   Unidentified.
XX
CC PN   WO2018177324-A1.
XX
CC PD   04-OCT-2018.
XX
CC PF   28-MAR-2018; 2018WO-CN080858.
XX
PR   01-APR-2017; 2017CN-10214705.
XX
CC PA   (BEIJ-) BEIJING HANMI PHARM CO LTD.
XX
CC PI   Liu J,  Song N,  Yang Y,  Jin M;
XX
DR   WPI; 2018-776658/71.
DR   N-PSDB; BFS46642.
XX
CC PT   New bispecific antibody comprising first antigen binding domain 
CC PT   specifically binding to programmed death ligand 1 and second antigen 
CC PT   binding domain specifically binding to programmed death-1, used for 
CC PT   treating e.g. leukemia in human.
XX
CC PS   Claim 11; SEQ ID NO 14; 54pp; Chinese.
XX
CC   The present invention relates to a novel heterodimeric bispecific 
CC   antibody, useful for treating complex disease. The bispecific antibody 
CC   comprises an anti-programmed death ligand 1 (PD-L1)/programmed death -1 
CC   (PD-1). The invention further relates to: (1) an isolated polynucleotide 
CC   encoding the above-mentioned bispecific antibody; (2) a recombinant 
CC   expression vector comprising the isolated polynucleotide; (3) a host cell
CC   comprising the isolated polynucleotide, or the recombinant expression 
CC   vector; (4) a composition comprising the bispecific antibody, the 
CC   isolated polynucleotide, the recombinant expression vector or the host 
CC   cell and a carrier; (5) a method for producing the bispecific antibody; 
CC   and (6) a method for preventing and/or treating cancer, which involves 
CC   administering the heterodimeric bispecific antibody. The cancer includes 
CC   leukemia, lymphoma, myeloma, brain tumor, head and neck squamous cell 
CC   carcinoma, non-small cell lung cancer, nasopharyngeal carcinoma, 
CC   esophageal cancer, gastric cancer, pancreatic cancer, gallbladder cancer,
CC   liver cancer, colorectal cancer, breast cancer, ovarian cancer, cervical 
CC   cancer, endometrial cancer, uterine sarcoma, prostate cancer, bladder 
CC   cancer, renal cell carcinoma and melanoma. The present sequence 
CC   represents a heavy chain constant region (CH), which is useful for the 
CC   construction of the bispecific antibody.
XX
SQ   Sequence 330 AA;

  Query Match             100.0%;  Score 1763;  DB 26;  Length 330;
  Best Local Similarity   100.0%;  
  Matches  330;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60

Qy         61 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLGG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLGG 120

Qy        121 PSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 PSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYA 180

Qy        181 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDE 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDE 240

Qy        241 LTKNQVSLLCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLRSDGSFFLYSKLTVDKSRW 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LTKNQVSLLCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLRSDGSFFLYSKLTVDKSRW 300

Qy        301 QQGNVFSCSVMHEALHNHYTQKSLSLSPGK 330
              ||||||||||||||||||||||||||||||
Db        301 QQGNVFSCSVMHEALHNHYTQKSLSLSPGK 330
 


8.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


9.	Claim 11 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, claim 11 recites, as drawn to the elected species, “wherein the amino acid sequence of the bispecific antibody is selected from the group consisting of SEQ ID NOs: 8 and 14”. As these sequences do not appear to comprise binding domains and the claim recites that the sequence of the bispecific antibody is selected from these sequences, claim 11 fails to include all the limitations of the claim upon which is depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


11.	Claims 1-8, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0284299 A1 (Liu et al) and US 2015/0210769 A1 (Freeman et al, IDS).
	Liu et al teach heterodimeric bispecific antibodies wherein the amino acid substitutions on the first Fc chain are T366L and D399R, the amino acid substitutions on the second Fc chain are L351E, Y407L and K409V wherein the amino acid positions are numbered according to the Kabat EU index numbering system comprising one or more of a Fab and/or scFv (see pages 2, 8 and 10). Liu et al teach that the constant domains can be from IgG (see page 3). Liu et al teach that the bispecific antibody can bind to PD-L1 and/or PD-L1 and that virtually no homodimer was formed (see pages 11 and 25). Liu et al teach heterodimeric bispecific antibodies in compositions comprising carriers (see page 12). Liu et al teach knob and hole methods for making heterodimeric IgGs (see page 1).
	Freeman et al teach bispecific antibodies that have first binding specificity for PD-1 and second binding specificity for PD-L1 (see pages 7 and 12). Freeman et al teach that the bispecific antibodies can comprise Fabs and/or scFvs (see pages 12 and 23). Freeman et al teach knob and hole methods for making heterodimeric antibodies (see page 27).
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to make heterodimeric bispecific antibodies that  bind to PD-1 and PD-L1, with amino acid substitutions on the first Fc chain being T366L and D399R and the amino acid substitutions on the second Fc chain are L351E, Y407L and K409V wherein the amino acid positions are numbered according to the Kabat EU index numbering system comprising one or more of a Fab and/or scFv as encompassed by the claims and compositions comprising said antibody and a carrier.  One would have been motivated to do so because the art recognized that PD-L1 and PD-1 bispecific antibodies have use in inhibiting PD-1 pathways, while one would recognize that in making bispecific antibodies that have 2 heavy chain constant domains each linked to different antigen-binding domains that mutations in the Fc region that favor heterodimeric heavy chain constant domain formation over homodimer formation has advantages (see knob and hole teachings and teachings related to the instant positions).  Furthermore, while the prior art does not expressly state that ratio of claim 10, the products suggested by the prior art are materially and structurally indistinguishable from those claimed.  Therefore, absent a showing otherwise, the products suggested by the prior art would necessarily display such a ratio.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references.

12.	Claims 1-8, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0210769 A1 (Freeman et al, IDS), Gunasekaran et al (JBC, 285(25):19637-19646, 2010), US 2006/0074225 A1 (Chamberlin et al) and WO 2013/063702 A1 (Kreudenstein et al, IDS).
	Freeman et al teach bispecific antibodies that have first binding specificity for PD-1 and second binding specificity for PD-L1 (see pages 7 and 12). Freeman et al teach that the bispecific antibodies can comprise Fabs and/or scFvs (see pages 12 and 23). Freeman et al teach knob and hole methods for making heterodimeric antibodies (see page 27).
	Gunasekaran et al teach methods of enhancing heterodimer formation using electrostatic steering methods (see abstract and entire document). Gunasekaran et al teach that positions 399 and 409 interact in WT constant domains such that heterodimer will generally equal homodimer formation, but if the charge on 399 or 409 is switched that heterodimer formation is favored (see Figure 1). Gunasekaran et al teach that position 351 is known to interact with position 351 in the other chain, position 366 interacts with positions 351 and 407 in the other chain and that position 409 interactions with positions 407 and 399 in the other chain (see supplementary tables, table 1).
	Chamberlin et al teach positions according to Kabat to modify to prevent homodimer formation include 351, 366, 399, 407 and 409 (see page 4).  Chamberlin et al teach mutations that are expected to prevent homodimer formation include L351E, T366L and Y407L (see page 7).
	Kreudenstein et al teach modifying positions 351, 366, 399, 407 and 409 in heavy chain CH3 domains to promote heterodimer formation (see pages 3-5).   Kreudenstein et al teach that the mutations include T366L, D399R, Y407L and K409V (see Table 6).
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to make heterodimeric bispecific antibodies that  bind to PD-1 and PD-L1, with amino acid substitutions on the first Fc chain being T366L and D399R and the amino acid substitutions on the second Fc chain are L351E, Y407L and K409V wherein the amino acid positions are numbered according to the Kabat EU index numbering system comprising one or more of a Fab and/or scFv as encompassed by the claims and compositions comprising said antibody and a carrier.  One would have been motivated to do so because the art recognized that PD-L1 and PD-1 bispecific antibodies have use in inhibiting PD-1 pathways, while one would recognize that in making bispecific antibodies that have 2 heavy chain constant domains each linked to different antigen-binding domains that mutations in the Fc region that favor heterodimeric heavy chain constant domain formation over homodimer formation has advantages (see knob and hole teachings and teachings related to the instant positions). Notably, a 399R mutation adds a positive residue that coupled with the positive 409K in that chain and T366L would  prevent homodimer formation of that chain.  Then the L351E, Y407L and K409V mutations in the other chain would prevent homodimer formation of the other chain.  Therefore, one of skill in the art would expect such mutations to favor heterodimer formation.  In this case, as evidenced by the references, the residues in heavy chains that interact with each other and mutations that can be made in them to promote heterodimer formation were well-characterized, so adding these mutations at these positions including those instant claimed to bispecific PD-1 and PD-L1 would be considered by one of skill in the art to provide advantages in maximizing the desired heterodimer formation, while inhibiting homodimer formation to ensure more bispecific antibody is formed. Furthermore, while the prior art does not expressly state that ratio of claim 10, the products suggested by the prior art are materially and structurally indistinguishable from those claimed.  Therefore, absent a showing otherwise, the products suggested by the prior art would necessarily display such a ratio.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references.


Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


14.	Claims 1-8, 10 and 18 are provisionally rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 10-20 and 50 of copending Application 16/337,854 in view of US 2015/0210769 A1 (Freeman et al, IDS).
Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons: 
The claims of 16/337,854 recite heterodimeric bispecific antibodies wherein the amino acid substitutions on the first Fc chain are T366L and D399R, the amino acid substitutions on the second Fc chain are L351E, Y407L and K409V wherein the amino acid positions are numbered according to the Kabat EU index numbering system comprising one or more of a Fab and/or scFv (see claims 1, 11-15 and 18). The claims teach that the constant domains can be from IgG (see claim 10). The claims teach that the bispecific antibody can bind to PD-L1 and less than 50% homodimer is formed (see claims 17 and 20). The claims teach the heterodimer in compositions comprising carriers (see claim 50).
	Freeman et al teach bispecific antibodies that have first binding specificity for PD-1 and second binding specificity for PD-L1 (see pages 7 and 12). Freeman et al teach that the bispecific antibodies can comprise Fabs and/or scFvs (see pages 12 and 23). Freeman et al teach knob and hole methods for making heterodimeric antibodies (see page 27).
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to make heterodimeric bispecific antibodies that  bind to PD-1 and PD-L1, with amino acid substitutions on the first Fc chain being T366L and D399R and the amino acid substitutions on the second Fc chain are L351E, Y407L and K409V wherein the amino acid positions are numbered according to the Kabat EU index numbering system comprising one or more of a Fab and/or scFv as encompassed by the claims and compositions comprising said antibody and a carrier.  One would have been motivated to do so because the art recognized that PD-L1 and PD-1 bispecific antibodies have use in inhibiting PD-1 pathways, while one would recognize that in making bispecific antibodies that have 2 heavy chain constant domains each linked to different antigen-binding domains that mutations in the Fc region that favor heterodimeric heavy chain constant domain formation over homodimer formation has advantages (see knob and hole teachings and teachings related to the instant positions).  Furthermore, while the prior art does not expressly state that ratio of claim 10, the products suggested by the prior art are materially and structurally indistinguishable from those claimed.  Therefore, absent a showing otherwise, the products suggested by the prior art would necessarily display such a ratio.
Accordingly, the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the co-pending application in view of the state of art.	
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Conclusion
15.          No claims are allowed.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,					
Brad Duffy					
571-272-9935


/Brad Duffy/
Primary Examiner, Art Unit 1643
June 3, 2022